Citation Nr: 0906038	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-07 141 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ischemic cardiomyopathy 
with left ventricular aneurysm, with ICD pacemaker placement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veteran Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Veteran was scheduled to appear for a Video Board hearing 
in June 2005; however, he failed to report for this hearing 
and no request for postponement has been received.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his ischemic cariomyopathy with 
left ventricular aneurysm, with ICD pacemaker placement 
(heart disorder), is related to his military service.  
Specifically, the Veteran asserts that while in service he 
was treated for chest pains, and episodes of blacking out and 
these symptoms are related to his current heart disorder.  

A May 1980 service treatment records indicates the Veteran 
was admitted to a military hospital for two days.  The 
Veteran complained of chest pains that radiated down his left 
arm, difficulty breathing, and loss of consciousness.  An EKG 
taken during the Veteran's treatment was noted as within 
normal limits and the veteran was diagnosed with chest wall 
pain.  

The Veteran has submitted a July 2003 private treatment 
record documenting post service treatment of a heart 
disorder.  Upon examining the Veteran, the doctor noted the 
Veteran's recurrent unexplained syncope [loss of 
consciousness, fainting] over the past 6 months.  During an 
examination of the Veteran, the doctor found "what 
appear[ed] to be an anterior myocardial infarction of 
indeterminate age" and planned a heart catheterization.  An 
August 2003 private treatment record further notes the 
veteran's complaints of shortness of breath and chest wall 
pains.  Ultimately, the Veteran was diagnosed with ischemic 
cardiomyopathy, left ventricle dysfunction with ejection 
fraction of approximately 35 percent, left ventricle 
aneurysm, left pneumothorax (presumed resolved) and status 
post insertion of a pacemaker.

The Board finds that the current record is not sufficient to 
provide a basis for allowing the claim, as there is no 
medical opinion of record specifically indicating that there 
is at least a fifty percent chance or higher that the 
veteran's heart disorder is related to service.  
Nevertheless, the complaints found in the Veteran's May 1980 
service treatment record and those in the July 2003 private 
treatment record are similar in nature and raise the 
possibility that the Veteran's current heart disorder may be 
related to a disorder that arose in service.  Essentially, 
the present record is sufficient to trigger a duty on the 
part of the VA to obtain a more definite medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v 
Principi, 20 Vet. App. 79 (2006).  Accordingly, the claim 
must be remanded for the purpose of obtaining such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his heart disorder.  The claims 
folder, including private treatment 
records, should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the etiology of his disability, and 
specifically comment as to the likelihood 
that the veteran's heart disorder may be 
related to his May 1980 in service 
complaints and treatment, or his military 
service generally; and the rationale for 
this opinion should be clearly stated.  
If the physician feels it is not possible 
to answer this question without resort to 
speculation, this should be stated.  If 
any studies are necessary, they should be 
performed and all findings reported in 
detail.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




